Case 3:20-cv-01657-KAD Document 17-2 Filed 02/12/21 Page 1 of 8




                          EXHIBIT B
                             Case 3:20-cv-01657-KAD Document 17-2 Filed 02/12/21 Page 2 of 8




                       DOCKET NO: FST-CV-XX-XXXXXXX-S                              :   SUPERIOR COURT
                                                                                   :
                       JOSEPH D'AGOSTIN                                            :   JUDICIAL DISTRICT OF
                                                                                   :
                       V.                                                          :   STAMFORD/NORWALK
                                                                                   :
                       FITNESS INTERNATIONAL LLC D/B/A L.A.                        :   September 3, 2020
                       FITNESS                                                     :
                                                                                   :


                                                           NOTICE OF DEPOSITION
LA




                     PLEASE TAKE NOTICE THAT, pursuant to Sections 13-27 through 13-32, of the Connecticut
. 423944
      A




                     Practice Book, the Plaintiff in the entitled action will take the Deposition of FITNESS
  E




                     INTERNATIONAL LLC. Please produce and designate the Most Knowledgeable Person or Persons

                     with regard to the below outlined subject matter for which to testify on behalf of FITNESS
         I
A
                 J




                     INTERNATIONAL LLC. for the purpose of Discovery and/or use at trial thereof, on Wednesday,
          , LLC.
(860) 244-9100




                     December 16, 2020 at 10:00 AM, before Cassian Reporting at the Law Offices of McCoy & McCoy,
       C




                     20 Church Street 17th Floor, Hartford, CT 06103. This deposition may be videotaped.
  &




                            The Plaintiff requests the designation of such person or persons to appear at said deposition,
C




                     on behalf of Fitness International LLC, most knowledgeable about the following areas of inquiry and

                     can answer the following questions and has access to the following materials:

                            1.     Any documents referencing what person(s), entity or party was exercising any control
                                   and/or maintenance over the area of this incident referred to in the Complaint for the
                                   two (2) years prior to and including the date of the accident up to the present time;
                                   including, but not limited to contracts, writings, maintenance reports, inspection
                                   reports, work reports/orders or memoranda relative to third parties as well as the duties
                                   and responsibilities for said parties;

                            2.     Any documents relating in any way to any prior incidents similar to those alleged in
                                   the Plaintiff s Complaint at this location for the fi e (5) ears prior to and including the
                                   date of the accident and subsequent incidents; (this request differs from standard in that it asks
                                   for an incidents as opposed to written complaints; many incidents do not arise to a complaint);
                      Case 3:20-cv-01657-KAD Document 17-2 Filed 02/12/21 Page 3 of 8




                     3.       Any and all inspection and/or work reports and/or documentation regarding actual work
                              performed in the 24 months leading up to incident in the area of this incident;

                     4.       Any site plan of the area of the accident;

                     5.       Any and all checks and/or billing invoices to or from any entity who performed any
                              service at or near the area of this accident in the 24 months leading up to the date of
                              accident and through the present date;

                     6.       Any work orders for the area of this accident for the 24 months preceding the accident
                              until the present;

                     7.       What caused this accident and the circumstances surrounding this accident;
LA
. 423944




                     8.       Any remedial actions taken in response to this incident;
      A




                     9.       The physical condition of the area of the accident on the last occasion anyone inspected
  E




                              the area before this incident;

                     10.      The lighting conditions that existed in the area of the incident at the time of the incident;
         I
A
                 J




                     11.      Any warnings near the area of the incident prior to the incident;
          , LLC.
(860) 244-9100




                     12.      All efforts made by the Defendant to assess the danger in all of their locations for slip
                              and falls, and/or slip and falls involving substances and/or items on the floor;
       C




                     13.      Any compilation of incidents outlined in Question #12, for the 5 years preceding this
  &




                              accident;
C




                     14.      Any compilation of incidents outlined in Question #12, for the 5 years preceding this
                              accident and the severity of the injuries involved;

                     15.      All steps taken to lower the risk of said dangers, outlined in Question #12, to the general
                              public;

                     16.      Prior accidents, in all of the Defendant s locations, in the 5 years leading up to the date
                              of this incident, in ol ing a substantiall similar ;
                           a. mode of operation; or
                           b. cause of this accident (as alleged by the plaintiff in this case);
                              (the number and nature of the prior injuries involving substantially similar conduct or conditions is
                              necessary to establish the gravity of the harm that this conduct causes; an essential element for the jury
                              to assess in determining if the conduct of the defendant was reasonable) Connecticut Civil Jury
                              Instructions § 3.6-4 Reasonable Care
                      Case 3:20-cv-01657-KAD Document 17-2 Filed 02/12/21 Page 4 of 8




                     17.   Store operations manual;

                     18.   Employee manuals or handbooks;

                     19.   Store or corporate safety manual;

                     20.   Store maintenance manual;

                     21.   Store bulletins or advisories regarding safety;

                     22.   Overall safety plan for not just this store but all stores;

                     23.   All training that employees get at this location with regard to monitoring and
                           maintaining the locker room area for hazards such as, but not limited to, water
LA




                           collecting on the floor and/or slippery conditions;
. 423944
      A




                     24.   All training employees get at this location to pre ent customer s injur     hen water is
                           present on the floor and/or when slippery conditions exist;
  E




                     25.   All training that employees get at other locations with regard to monitoring and
                           maintaining the locker room area for hazards such as, but not limited to, water
         I
A




                           collecting on the floor and/or slippery conditions;
                 J
          , LLC.




                     26.   All training employees get at other locations to pre ent customer s injur     hen water
(860) 244-9100




                           is present on the floor and/or when slippery conditions exist;
       C




                     27.   Policy and/or policies regarding all safety requirements for the locker room area at this
                           location;
  &




                     28.   Policy and/or policies regarding all safety requirements for the locker room area at
C




                           other locations;

                     29.   Names and last known address of all persons known to be working at the time of this
                           incident;

                     30.   All steps taken to preserve any evidence in this case and when those steps were taken;

                     31.   Any letters received requesting any preservation of evidence;

                     32.   What happened to any evidence not now in your possession.
                             Case 3:20-cv-01657-KAD Document 17-2 Filed 02/12/21 Page 5 of 8




                            Pursuant to Connecticut Practice Book Sections 13-27, the Plaintiff hereby requests that the

                     deponent(s) bring and produce at the time of the deposition documentation relating to the following

                     materials and subjects:

                            1.      Any documents referencing what person(s), entity or party was exercising any control
                                    and/or maintenance over the area of this incident referred to in the Complaint for the
                                    two (2) years prior to and including the date of the accident up to the present time;
                                    including, but not limited to contracts, writings, maintenance reports, inspection
                                    reports, work reports/orders or memoranda relative to third parties as well as the duties
                                    and responsibilities for said parties;

                            2.      Any documents relating in any way to any prior incidents similar to those alleged in
LA




                                    the Plaintiff s Complaint at this location for the fi e (5) ears prior to and including the
. 423944




                                    date of the accident and subsequent incidents; (this request differs from standard in that it asks
      A




                                    for an incidents as opposed to written complaints; many incidents do not arise to a complaint)
  E




                            3.      Any and all inspection and/or work reports and/or documentation regarding actual work
                                    performed in the 24 months leading up to incident in the area of this incident;
         I
A




                            4.      Any site plan of the area of the accident;
                 J
          , LLC.




                            5.      Any and all checks and/or billing invoices to or from any entity who performed any
(860) 244-9100




                                    service at or near the area of this accident in the 24 months leading up to the date of
                                    accident and through the present date;
       C




                            6.      Any work orders for the area of this accident for the 24 months preceding the accident
  &




                                    until the present;
C




                            7.      Tangible evidence of what caused this accident and the circumstances surrounding this
                                    accident;

                            8.      Tangible evidence of remedial actions taken in response to this incident;

                            9.      Tangible evidence of the physical condition of the area of the accident on the last
                                    occasion anyone inspected the area before this incident;

                            10.     Tangible evidence of the lighting conditions that existed in the area of the incident at
                                    the time of the incident;

                            11.     Tangible evidence of any warnings near the area of the incident prior to the incident;

                            12.     Prior accidents, in all of the defendant s stores, in the 24 months leading up to the date
                                    of this incident, in ol ing a substantiall similar
                      Case 3:20-cv-01657-KAD Document 17-2 Filed 02/12/21 Page 6 of 8




                           a. mode of operation; or
                           b. cause of this accident (as alleged by the plaintiff in this case);
                              (the number and nature of the prior injuries involving substantially similar conduct or conditions is
                              necessary to establish the gravity of the harm that this conduct causes; an essential element for the jury
                              to assess in determining if the conduct of the defendant was reasonable) Connecticut Civil Jury
                              Instructions § 3.6-4 Reasonable Care

                     13.      Store operations manual;

                     14.      Employee manuals or handbooks;

                     15.      Store or corporate safety manual;

                     16.      Store maintenance manual;
LA




                     17.      Store bulletins or advisories regarding safety;
. 423944
      A




                     18.      Overall safety plan for not just this store but all stores;
  E




                     19.      All training that employees get at this location with regard to monitoring and
                              maintaining the locker room area for hazards such as, but not limited to, water
         I




                              collecting on the floor and/or slippery conditions;
A
                 J
          , LLC.




                     20.      All training employees get at this location to pre ent customer s injur                   hen water is
(860) 244-9100




                              present on the floor and/or when slippery conditions exist;

                     21.      All training that employees get at other locations with regard to monitoring and
       C




                              maintaining the locker room area for hazards such as, but not limited to, water
                              collecting on the floor and/or slippery conditions;
  &




                     22.      All training employees get at other locations to pre ent customer s injur                    hen water
C




                              is present on the floor and/or when slippery conditions exist;

                     23.      Policy and/or policies regarding all safety requirements for the locker room area at this
                              location;

                     24.      Policy and/or policies regarding all safety requirements for the locker room area at
                              other locations;

                     25.      Names and last known address of all persons known to be working at the time of this
                              incident;

                     26.      All steps taken to preserve any evidence in this case and when those steps were taken;

                     27.      Any letters received requesting any preservation of evidence;
                             Case 3:20-cv-01657-KAD Document 17-2 Filed 02/12/21 Page 7 of 8




                            28.    What happened to any evidence not now in your possession.


                            ALL DOCUMENTATION MUST BE PROVIDED IN ALL FORMS AVAILABLE
                            INCLUDING BUT NOT LIMITED TO ORIGINAL NATIVE ELECTRONIC FORM.

                     It is further requested that said materials requested be provided to this office by regular mail or
                     email at efile@mccoymccoy.com 3 business days prior to this deposition to expedite the
                     reviewing and copying of the production before the deposition begins.

                                                                        PLAINTIFF,
                                                                        Joseph D Agostin
LA




                                                                        BY: /s/ 403418
. 423944




                                                                        Frank J. McCoy
      A




                                                                        McCoy & McCoy LLC
                                                                        20 Church Street
  E




                                                                        17th Floor, Suite 1720
                                                                        Hartford, CT 06103
                                                                        Juris No. 423944
         I
A




                                                                        Tele. No. (860) 244-9100
                 J




                                                                        Fax No. (860) 244-9200
          , LLC.
(860) 244-9100
C &    C
                             Case 3:20-cv-01657-KAD Document 17-2 Filed 02/12/21 Page 8 of 8




                                                              CERTIFICATION

                     I certify that a copy of the above was or will immediately be mailed or delivered electronically or non-
                     electronically on September 3, 2020 to all counsel and self-represented parties of record and that
                     written consent for electronic delivery was received from all counsel and self-represented parties of
                     record who were or will immediately be electronically served.

                     Coughlin Betke, LLP.
                     Kevin J. O'Leary
                     175 Federal Street
                     Suite 1450
                     Boston, MA 02110
                     617-988-8045
                     koleary@coughlinbetke.com
LA
. 423944




                                                                   /s/ 403418
      A




                                                                   Frank J. McCoy
  E
         I
A
                 J
          , LLC.
(860) 244-9100
C &    C
